Citation Nr: 1523730	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Appellant served on active duty from August 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The December 2012 statement of case (SOC) addressed a claim for service connection for a right ear condition, in addition to the claim for allergic rhinitis.  However, in his February 2013 VA Form 9, the Veteran limited the appeal to the claim for allergic rhinitis. The claim of service connection for a right ear condition is not currently on appeal.

Evidence has been added to the electronic record since the December 2012 SOC without a waiver of RO jurisdiction.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) 
prior to rendering a decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claim is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his allergic rhinitis, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his allergic rhinitis.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

a.  The examiner must state whether the evidence clearly and unmistakably establishes (i.e. whether it is medically and factually undebatable) that allergic rhinitis preexisted the Veteran's period of service beginning in August 1970, and if so, whether it clearly and unmistakably (i.e., whether it is medically and factually undebatable) was not permanently aggravated beyond its normal progression by service.

b.  If allergic rhinitis did not clearly and unmistakably preexist the Veteran's period of active service, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Current diagnosis of chronic sinusitis/rhinitis (July 2009 VA treatment record)

* Veteran's contentions that he has experienced his current symptoms since service (February 2013 VA Form 9)

* April 1970 entrance examination showing no abnormalities of the nose, sinuses, mouth/throat, ears, or lungs/chest.

* April 1970 Report of Medical History completed on entry into service showing a history of chronic or frequent colds and chronic cough, and a notation by the examiner about the Veteran's cough and upper respiratory infections.

* December 1970 service treatment record (STR) showing an upper respiratory infection.

* January 1971 STR showing an upper respiratory infection.

* January 1972 separation examination showing no abnormalities of the nose, sinuses, mouth/throat, ears, or lungs/chest.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be 



provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




